TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 16, 2018



                                       NO. 03-18-00270-CR


                               Ex parte Humberto Sanchez Bernal




        APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
      DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the order denying habeas corpus relief entered by the trial court. The

parties have filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows

Humberto Sanchez Bernal to withdraw his notice of appeal, and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.